Case 1:12-cv-06557-VSB-HBP Document 179 Filed 11/28/18 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

warn renner nnn nnn nnn nee nen ener eee enn een X Case No.: 12-cv-6557(VSB)(HBP)
Plaintiff,

-against- SATISFACTION OF
JUDGMENT

BALTER SALES CO. INC., ARNOLD BALTER,
individually, MARK BALTER, individually, and
BARRY ROSENBERG, individually,

Defendants.

WHEREAS, a judgment was entered in the above action on the 8th day of December, 2015
in favor of Plaintiff Raymond Rosas and against Defendant Balter Sales Co., Inc., for
compensatory damages, in the amount of $250,000.00, Arnold Balter, individually, for
compensatory damages, in the amount of $250,000.00, Mark Balter, individually, for
compensatory damages, in the amount of $250,000.00, Barry Rosenberg, individually, for
compensatory damages, in the amount of $50,000.00, and against Balter Sales Co., Inc., Arnold
Balter, and Mark Balter, jointly and severally, for punitive damages in the sum of $1,400,000.00;
for a total judgment of $2,200,000.00.

WHEREAS, a revised judgment was entered in the above action on the 22nd day of August,
2018 in favor of Plaintiff Raymond Rosas and against Defendant Balter Sales Co., Inc., for
compensatory damages, in the amount of $75,000.00, Arnold Balter, individually, for
compensatory damages, in the amount of $20,000.00, Mark Balter, individually, for compensatory
damages, in the amount of $75,000.00, Barry Rosenberg, individually, for compensatory damages,
in the amount of $10,000.00, and against Balter Sales Co., Inc., Arnold Balter, and Mark Balter,

jointly and severally, for punitive damages in the sum of $700,000.00; for a total judgment of
Case 1:12-cv-06557-VSB-HBP Document 179 Filed 11/28/18 Page 2 of 3

$880,000, and said judgment having been fully paid, and it is certified that there are no outstanding
executions with any Sheriff or Marshall,

THEREFORE, full and complete satisfaction of said judgment is hereby
acknowledged, and the Clerk of the Court is hereby authorized and directed to make an entry of
the full and complete satisfaction on the docket of said judgment.

Dated: New York, New York
November 28, 2018

Arcé Law Group, P.C.
Aitorneys Sor Plaintiff
, of
\

py M ia Ue Lt

Gregory W. irscllenbauin, Esq,
45 Broadway, Suite 610

New York, NY 10006

(212) 248-0120

  
Case 1:12-cv-06557-VSB-HBP Document 179 Filed 11/28/18 Page 3 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

RAYMOND ROSAS,

Plaintiff,
-against-

BALTER SALES CO, INC., ARNOLD BALTER,
individually, MARK BALTER, individually, and
BARRY ROSENBERG, individually,

Defendants.

STATE OF NEW YORK )
) SS.:
COUNTY OF NEW YORK )

--X Case No.: 12-cv-6557(VSB)(HBP)

On the 28th day of November, 2018 before me personally came Gregory W.

Kirschenbaum, Esq. to me known and known to be a member of the firm of Arcé Law Group, P.C.,

attorneys for Plaintiff Raymond Rosas in the above-entitled action, and to be the same person

described in and who executed the within satisfaction of judgment and acknowledged to me that

he executed the same.

SILVIA C. STANCIU, ESQ,
Notary Public, State of New York

_~ Notary Publi¢ ~

Registration No. 02876344228
Qualified in Queens County
Commission Expires 06/27/20)0)
